             IN THE UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF OKLAHOMA


ADAM TROY DAVIS,                               )
                                               )
                       Plaintiff,              )
                                               )
v.                                             )     Case No. CIV-16-522-JHP-KEW
                                               )
COMMISSIONER of the SOCIAL                     )
SECURITY ADMINISTRATION,                       )
                                               )
                       Defendant.              )



               ORDER AFFIRMING AND ADOPTING THE REPORT AND
                  RECOMMENDATION OF THE UNITED STATES
                            MAGISTRATE JUDGE


       On June 24, 2019, the United States Magistrate Judge entered a Report and Recommendation

recommending that Plaintiff’s Motion for Attorney Fees Under 42 U.S.C.§406 (b) be granted, and

that $9,293.85 be awarded to the Plaintiff’s attorneys to be paid by Defendant directly to counsel

from the amount of past due benefits withheld for that purpose. Defendant has not filed an

objection to the Magistrate Judge’s Report and Recommendation within the time prescribed by law.

28 U.S.C. §636(b)(1); Fed. R. Civ. P. 72(a).

       This Court finds the Report and Recommendation of the Magistrate Judge is supported by

the record. Therefore, upon full consideration of the entire record and the issues presented herein,

this Court finds and orders that the Report and Recommendation entered by the United States

Magistrate Judge on June 24, 2019, be AFFIRMED and ADOPTED by this Court as its Findings

and Order.
IT IS SO ORDERED this 30th day of July, 2019.




                                    2
